DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10, 12-18, and 20 are found to be allowable.  The applicant’s amendment have overcome previous 112 2nd paragraph rejections by including the positive method step of mixing.  The applicant’s amendments to instant claims 1 and 10 have overcome previous 102 (b) rejections based on Ozeki et al.  The applicant’s inclusion of the range of degree of polymerization is not taught in the prior art.  Nor upon reading the prior art would this degree of polymerization been obvious.  In fact, the prior art teaches away from this range.
As no other rejections or objections remain in this case, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767